Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated June 6, 1975, which, on petitioner’s plea of guilty to certain specifications, suspended him from the Nassau County Police Department for 20 days without pay. Determination confirmed and petition dismissed on the merits, without costs or disbursements. The determination of the police commissioner was neither arbitrary nor capricious (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.